Motion to prosecute appeal as a poor person, and for other relief, denied on the ground that the papers fail to show merit to the appeal. Memorandum: We have examined *629the entire record that was before the Wyoming County Court. The appellant was afforded a hearing but refused to offer any testimony except two certain exhibits that had no probative force. The apparent issues raised by the petition were previously passed upon by the same court of original jurisdiction and its determination dismissing the writ of habeas corpus was affirmed by this court. (8 AD 2d 930.)